 1

 2                                                           The Honorable Barbara J. Rothstein

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11   IN RE SUBPOENA TO
     JIMMY NGUYEN                                   Case No. 2:20-cv-00593-BJR
12

13   IRA KLEIMAN, as the personal                   PLAINTIFFS’ REPLY IN SUPPORT
     representative of the Estate of David          OF THEIR MOTION TO COMPEL
14   Kleiman, and W&K INFO DEFENSE                  COMPLIANCE WITH SUBPOENA
     RESEARCH, LLC,
15                                                  NOTED ON MOTION CALENDAR:
                                      Plaintiffs,   April 24, 2020
16
        v.
17
     CRAIG WRIGHT,
18
                                     Defendant.
19

20

21

22

23

24   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR                ROCHE CYRULNIK FREEDMAN LLP
     MOTION TO COMPEL COMPLIANCE WITH                       200 S BISCAYNE BLVD., SUITE 5500
25   SUBPOENA                                                        MIAMI, FL 33131
     (Case No. 2:20-cv-00593-BJR)                                     (305) 753-3675
26
 1      I) INTRODUCTION & BACKGROUND

 2          Plaintiffs have attempted to serve Nguyen, a member of the bar, more than twenty times.

 3   Although Plaintiffs have successfully served Nguyen by email, Twitter, and certified mail,

 4   Nguyen has continued to ignore the Subpoenas.

 5          Nguyen does not claim these service methods are improper. Nor does he deny actual

 6   notice of the Subpoenas by email and Twitter. Instead, he claims service was ineffective because

 7   (1) the SDFL already denied Plaintiffs’ request for the same relief; (2) the message transmitting

 8   the Subpoenas was somehow inadequate, and, most incredibly, (3) Plaintiffs were insufficiently

 9   diligent in attempting to serve him. Each argument should be rejected. Nguyen has been served.

10   His evasive conduct—which includes repeatedly refusing to accept service (despite his status as

11   an officer of the court) and refusing to disclose the “remote” location where he is hiding—should

12   not be rewarded. He should be ordered to comply with the Subpoenas. See Chambers v.

13   Whirlpool Corp., No. 11-cv-1733, 2016 WL 9451361, at *2-3 (C.D. Cal. Aug. 12, 2016)

14   (emphasis added) (“[T]he court is troubled by the objectors’ unwillingness to accept service. This

15   is especially the case with respect to Mr. Miller and Ms. Kress who, as officers of the court,

16   should have agreed, at a minimum, to waive personal service on their own behalf.”).

17      II) ARGUMENT

18              a. The SDFL Did Not Address Plaintiffs’ Motion to Compel

19          Nguyen claims Plaintiffs’ motion should be denied because “two Federal judges have

20   already denied Plaintiffs the same relief.” (Opp. 5.) That’s grossly inaccurate. The SDFL lacks

21   jurisdiction to grant Plaintiffs the relief that they seek here. See Brady v. Lee, No. 14-mc-23307,

22   2014 WL 12580025, at *2 (S.D. Fla. Oct. 29, 2014) (subpoena must be enforced in district

23   compliance is required). Plaintiffs never asked the SDFL for the relief sought here.

24   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR           1         ROCHE CYRULNIK FREEDMAN LLP
     MOTION TO COMPEL COMPLIANCE WITH                            200 S BISCAYNE BLVD., SUITE 5500
25   SUBPOENA                                                             MIAMI, FL 33131
     (Case No. 2:20-cv-00593-BJR)                                       TEL: (305) 753-3675
26
 1           Instead, in a motion requesting (among other things) to depose Nguyen after the

 2   discovery cutoff, Plaintiffs noted they may “seek the Court’s assistance” if they couldn’t serve

 3   Nguyen. (Second Declaration of Velvel (Devin) Freedman (“Decl.”), Ex. 1, at 4 n.1.) In

 4   response, the Court stated it would “decline[] Plaintiffs’ invitation” for assistance because, inter

 5   alia, it was “unclear what assistance the Court c[ould] grant Plaintiffs.” (Decl., Ex. 2, at 2 n.2.).1

 6   Similarly, in a Joint Discovery Memorandum, Plaintiffs requested the Florida Court order Dr.

 7   Wright to provide Plaintiffs “with current contact information for Mr. Nguyen.” (Decl., Ex. 3, at

 8   6.) The Florida Court rejected that request. (Decl., Ex. 4.) Plaintiffs never requested the relief

 9   sought here from the SDFL and the SDFL never denied any of the relief requested here.

10                b. Nguyen Was Properly Served Under Applicable Law

11           Plaintiffs properly served Nguyen with the Subpoenas by email on March 10, Twitter on

12   March 29, and certified mail on April 1. (Br. 10-13.) Nguyen does not contend Rule 45

13   subpoenas cannot be served this way. (See Opp. 12.)2 Nor does he contend such means were not

14   reasonably designed to ensure he received the Subpoenas. He does not even claim he did not

15   receive the Subpoenas by email or Twitter; nor could he. Instead, Nguyen asserts he was not

16   served by email or Twitter because Plaintiffs asked Nguyen whether he would accept service

17   when serving them. (See Opp. 13.) This argument—for which Nguyen cites no authority—is

18
     1
       The Court’s other reason for declining was that Plaintiffs had not sought assistance earlier. As explained herein,
19   this dicta was made without any of the briefing here explaining why Plaintiffs had not sought assistance earlier.
     2
        Nguyen asserts “Plaintiffs’ reliance on email and Twitter service cases” is “misplaced” because the “cases
20   involved either alternate service of subpoenas or service of original process under Rule 4(e)(1), not a deposition
     subpoena on a third-party witness under Rule 45.” (Opp. 13 n.4.) This distinction is meaningless. The cases Nguyen
21   cites each found that service by email or Twitter was reasonably calculated to achieve actual notice, which is the
     same standard for service under Rule 45. (See Br. 10-12, 13.) Moreover, Nguyen ignores that Plaintiffs cite several
     cases where courts granted motions to compel compliance with subpoenas served by email. (See, e.g., Br. 11 (citing
22   In re Subpoena to VaughnPerling, No. 2:19-mc-00083, 2019 WL 8012372, at *4-5 (C.D. Cal. Dec. 2, 2019); Rainey
     v. Taylor, No. 18-mc-24802, 2019 WL 1922000, at *2-3 (S.D. Fla. Apr. 30, 2019)).)
23

24   PLAINTIFFS’ MOTION TO COMPEL                             2          ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                              200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                                   MIAMI, FL 33131
                                                                                  TEL.: (305) 753-3675
26
 1   specious. Rule 45 requires “delivering” a copy of the subpoena to the named person. Kantor v.

 2   Big Tip, Inc., No. 2:15-cv-01871, 2017 WL 2634207, at *1 (W.D. Wash. June 19, 2017).

 3   Plaintiffs did that when they sent the Subpoenas to Nguyen by email and Twitter. See

 4   VaughnPerling, 2019 WL 8012372, at *1-5 (granting motion to compel compliance with Rule 45

 5   subpoena, where attorney requested witness accept service of emailed subpoena and witness

 6   refused); Chambers, 2016 WL 9451361, at *2-3 (same); cf. Travelers Cas. & Sur. Co. of Am. v.

 7   Brenneke, 531 F.3d 1132, 1135 (9th Cir. 2009) (explaining that “[i]f the defendant attempts to

 8   evade service or refuses to accept delivery” the server may “leave [the papers] in the defendant’s

 9   physical proximity” because such “procedure satisfies the objective of giving notice. . .”).3

10            Nguyen’s next argument—that he was not served by certified mail because he did not

11   accept delivery (Opp. 13)—is no more persuasive. The relevant standard is whether “the selected

12   ‘manner of service [is] reasonably designed to ensure actual receipt of a subpoena by a witness.’”

13   (Br. 11 (citations omitted).) The fact that the witness does not receive notice because they refused

14   to accept it, is not dispositive. Hall v. ADVO, Inc., No. 3:04-cv-2644, 2007 WL 210357, at *2

15   (N.D. Tex. Jan. 26, 2007) (“Hall was served . . . when they were sent by certified mail. That he

16   neglected or refused to accept delivery of or claim the certified mail is of no moment, as service

17   of him was duly made.”); cf. Century 21 Real Estate LLC v. Camden Securities Inc., No. 07-cv-

18

19

20

21   3
       Nguyen asserts he never responded to Plaintiffs’ service attempts (Opp. 13), but never explains how that’s relevant.
     Nor does he bother explaining why it matters that he “ceased actively using” his nChain email address on February
22   4, 2020 when he admits he maintained a formal relationship with nChain through March 12 (two days after he
     received the email), admits he had access to the email address until March 19 (nine days after he received the email),
23   and he does not deny he actually received Plaintiffs’ email or tweet. (Nguyen Decl. ¶ 7.)


24   PLAINTIFFS’ MOTION TO COMPEL                              3           ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                                200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                                     MIAMI, FL 33131
                                                                                    TEL.: (305) 753-3675
26
 1   00834, 2013 WL 12054317, at *3 (C.D. Cal. Jan. 25, 2013) (“Significantly, actual notice is not

 2   required under federal case law interpreting what Due Process requires for service of process.”).4

 3                c. Plaintiffs Have Diligently Attempted to Serve Nguyen

 4           Nguyen asserts “Plaintiffs have not been diligent” in attempting to serve him and denies

 5   that he has intentionally evaded service. (Opp. 9, 14.) The former contention is absurd. Plaintiffs

 6   have attempted to serve Nguyen for over two months. During that period, process servers have

 7   paid thirteen visits to Nguyen’s home. Nguyen has received the Subpoenas at three different

 8   email addresses and once via Twitter. The Subpoenas have been sent to Nguyen’s home by

 9   certified mail twice, and by standard U.S. mail once. Plaintiffs have attempted service twenty

10   times. Chambers, 2016 WL 9451361, at *3 (finding diligence after three service attempts).5

11           Notwithstanding these efforts, Nguyen contends Plaintiffs have not diligently attempted

12   to serve him because the underlying action has been pending since February 2018. (Opp. 6-7,

13   14.) But Nguyen fails to mention that in August 2019 the SDFL imposed Rule 37 sanctions

14   establishing certain facts that obviated the need for his testimony. (See Decl., Ex. 5.) It was not

15   until the SDFL reversed those sanctions on January 10, 2020, that Nguyen’s testimony became

16   relevant again. (See Decl., Ex. 6.) Plaintiffs caused the Subpoenas to be issued one month later,

17   which was more than two months before the then-current fact discovery cutoff. (See Decl., Ex. 7,

18   at 3.) Plaintiffs have persistently attempted to enforce the Subpoenas since. It’s not unusual for

19

20   4
       Finally, Nguyen repeatedly asserts Plaintiffs informed the SDFL they were unable to serve him. (See Opp. 4, 6, 9,
     14.) Plaintiff meant they hadn’t been able to serve him in the conventional manner. Nguyen does not explain how
21   those statements preclude a finding that Nguyen was in fact served. Indeed, Plaintiffs believe they served Nguyen,
     but that belief is meaningless without this Court’s agreement.
22   5
       Nguyen does not bother attempting to distinguish Chambers, and his attempts to distinguish Plaintiffs’ other cases
     are superficial at best. (See Opp. 15 n.5 (distinguishing cases based on (1) type of Rule 45 subpoena, (2) number of
23   locations at which service was attempted, and (3) statements to process-servers).)


24   PLAINTIFFS’ MOTION TO COMPEL                             4          ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                              200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                                   MIAMI, FL 33131
                                                                                  TEL.: (305) 753-3675
26
 1   plaintiffs to want to depose an important witness after much of the evidence had been gathered.

 2   And Plaintiffs had no reason to believe they would need more than two months to subpoena Mr.

 3   Nguyen – who is a member of the bar, has attended multiple hearings, attended mediation, and

 4   corresponded with Plaintiffs about settlement issues in this case.

 5           Nguyen next argues Plaintiffs haven’t been diligent because they failed to serve him at

 6   his public appearances in foreign countries during February and March (See Opp. 11, 14-15). The

 7   notion that serving Nguyen in a foreign country during the emergence of COVID-19 would be

 8   “easy” is unsupportable and (as explained below) belied by his conduct. Further, Plaintiffs are

 9   not aware of any publicly available itinerary for his travel and speaking engagements. Finally,

10   even if Plaintiffs had found such an itinerary, the process of serving Nguyen as he traveled

11   among London, Russia, Slovenia, and Antigua would be very time-consuming and expensive.6

12           Finally, Plaintiffs have diligently attempted to serve Nguyen since he returned to the

13   United States on March 20. (Nguyen Decl. ¶ 18.) In fact, Plaintiffs have attempted to personally

14   serve him seven times since his return. (Decl., Ex. 8.) Additionally, during that same period,

15   Plaintiffs served Nguyen with the Subpoenas at non-nChain emails twice (including the “Bitcoin

16   Association” email address Nguyen uses for “almost all his email communications” (Opp.

17

18

19
     6
20     In particular, Plaintiffs would first need to obtain a court-ordered subpoena pursuant to 28 U.S.C. § 1783. Then,
     assuming that Nguyen traveled to nations that were parties to the Hague Convention, Plaintiffs would be required to
     serve the court-ordered subpoena pursuant to that treaty’s requirements. 28 U.S.C. § 1783(b); Fed. R. Civ. P.
21   4(f)(1). This process is, contrary to Nguyen’s assertion, notoriously expensive and time-consuming. See Vinewood
     Capital, LLC v. Al Islami, No. 4:06-cv-316, 2006 WL 3151535, at *3 (N.D. Tex. Nov. 2, 2006) (characterizing
22   process as “complex and expensive”); U.S.-Pac. Rim Inv. Grp., LLC v. Ceragreen Co., Ltd., No. 12-cv-00155, 2013
     WL 5946105, at *3 (D. Haw. Nov. 5, 2013).
23

24   PLAINTIFFS’ MOTION TO COMPEL                            5           ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                              200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                                   MIAMI, FL 33131
                                                                                  TEL.: (305) 753-3675
26
 1   8)), Twitter (once), certified mail (twice), regular U.S. mail (once), and by leaving the Subpoenas

 2   at his door with the necessary fees (once). (See Decl., Exs. 8, 10-14.)7

 3              Not only do these efforts demonstrate Plaintiffs’ diligence, but they also disprove

 4   Nguyen’s claim that he has not been evading service because “he was traveling outside the

 5   country.” (Opp. 9, 14.)8 Indeed, evidence regarding Nguyen’s conduct since March 20 supports

 6   the inference that he is evading service. First, since Plaintiffs served Nguyen by Twitter,

 7   Nguyen’s Twitter page has fallen completely silent, in stark contrast to the previous month when

 8   he tweeted 62 times. (See Decl., Ex. 15.) Second, both Nguyen’s attorney and a woman in

 9   Nguyen’s home have refused to accept service on Nguyen’s behalf, presumably based on his

10   instructions. (Decl., ¶ 18 & Ex. 8.). Third, since returning to the U.S. on March 20, Nguyen has

11   stayed away from his home and is “isolating” in an undisclosed “remote location.” (Opp. 13.)

12   Although this decision is partly explainable by the ongoing COVID-19 pandemic, Nguyen’s

13   refusal to disclose his location or otherwise accept service of a subpoena he is clearly on notice

14   of is not explainable, especially given his status as an attorney. See Chambers, 2016 WL

15   9451361, at *2 (“[T]he court is troubled by the objectors’ unwillingness to accept service. This is

16   especially the case with respect to Mr. Miller and Ms. Kress who, as officers of the court, should

17   have agreed, at a minimum, to waive personal service on their own behalf.”).

18          III) CONCLUSION

19              Nguyen has been properly served with the Subpoenas. He is clearly aware of them.

20   Plaintiffs respectfully request that their Motion be granted.

21
     7
         Plaintiffs tendered the necessary fees nullifying the argument that the subpoena is “facially invalid” (Opp. 12 n.3).
22   8
       Plaintiffs did not receive an affidavit regarding their March 2020 attempts to serve Nguyen until April 8. (Decl., ¶
     10.)
23

24   PLAINTIFFS’ MOTION TO COMPEL                                 6           ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                                   200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                                        MIAMI, FL 33131
                                                                                       TEL.: (305) 753-3675
26
 1
                                    Respectfully submitted,
 2
     Dated: April 24, 2020          CLOUTIER ARNOLD JACOBOWITZ, PLLC
 3
                                    /s/ Emanuel Jacobowitz
 4                                  Emanuel Jacobowitz, WSBA #39991
                                    2701 1st Ave., Ste. #200
 5                                  Seattle, WA 98121
                                    206-769-3759
 6                                  Fax: 206-866-3234
                                    manny@CAJlawyers.com
 7
                                    /s/ Velvel (Devin) Freedman
 8                                  Velvel (Devin) Freedman, Esq.
                                    Florida Bar No. 99762
 9                                  ROCHE CYRULNIK FREEDMAN LLP
                                    200 S. Biscayne Blvd, Suite 5500
10                                  Miami, Florida 33131
                                    Telephone: (305) 357-3861
11                                  vel@rcfllp.com
                                    nbermond@rcfllp.com
12
                                    Kyle W. Roche, Esq.
13                                  Joseph M. Delich, Esq.
                                    Admitted Pro Hac Vice
14                                  ROCHE CYRULNIK FREEDMAN LLP
                                    99 Park Avenue, Suite 1910
15                                  New York, NY 10016
                                    kyle@rcfllp.com
16                                  jdelich@rcfllp.com

17                                  Andrew S. Brenner, Esq.
                                    BOIES SCHILLER FLEXNER LLP
18                                  100 SE 2nd Street, Suite 2800
                                    Miami, Florida 33131
19                                  abrenner@bsfllp.com

20                                  Counsel to Plaintiff Ira Kleiman as Personal
                                    Representative of the Estate of David Kleiman
21                                  and W&K Info Defense Research, LLC

22

23

24   PLAINTIFFS’ MOTION TO COMPEL   7        ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                  200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                       MIAMI, FL 33131
                                                      TEL.: (305) 753-3675
26
 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on April 24, 2020, I electronically filed the foregoing

 3   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 4   is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 5   generated by CM/ECF.

 6                                                        /s/ Velvel Freedman
                                                          VELVEL (DEVIN) FREEDMAN
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   PLAINTIFFS’ MOTION TO COMPEL                     8         ROCHE CYRULNIK FREEDMAN LLP
     COMPLIANCE WITH SUBPOENA                                     200 S BISCAYNE BLVD., SUITE 5500
25   (Case No. 2:20-cv-00593-BJR)                                          MIAMI, FL 33131
                                                                         TEL.: (305) 753-3675
26
